 



Exhibit 10.6
(THE GALLATIN GROUP LOGO) [w26390w2639001.gif]
2107 Elliott Ave. Suite 310 Seattle, WA 98121 Phone (206) 443-8846 fax
(206) 443-9059 gallatingroup.com
LETTER OF AGREEMENT
June 1, 2006
B.K. Gogia, Chairman & CEO
InferX Corporation
1600 International Drive, #110
McLean, VA 22102-4860
Dear B.K,
This letter serves as our revised agreement (“Revised Agreement”) to provide
consulting services to InferX Corporation (InferX) for the period June 1, 2006,
through September 30, 2006, and thereafter as provided in Section 2 below.
Except as provided below, this Revised Agreement amends and replaces the
original October 1, 2005 Letter of Agreement (the “First Agreement”), only to
the extent of consulting services provided after May 31, 2006.
1. Scope of Work
In general, The Gallatin Group (Gallatin) will provide lobbying services on
necessary DC issues including setting up meetings with key hill staffers and the
administration. Gallatin will also provide public affairs work primarily in
developing beneficial relationships for the client using appropriate and
relevant Gallatin Group relationships.
All the services will be coordinated by Gallatin partner John Arthur Wilson with
the participation of Chris Carlson, Jeffrey Bell and Chris Vance. Other partners
or principals of Gallatin will be available and utilized as required.
2. Period Covered
This agreement commences on June 1, 2006 and extends until September 30, 2006,
with the option of a one year renewal to September 30, 2007, or until either
party, with 30 days written notice, serves notice that it intends to modify or
terminate the consulting relationship.
3. Compensation: Retainer
InferX agrees to pay Gallatin a retainer of $10,000 per month for all services,
for which an amount of Gallatin time equal in value to the retainer will be
reserved. . Time expended for InferX in excess of the base retainer will be
billed on an hourly basis, only after consultation with InferX.
Gallatin will bill InferX for expenses at the close of each month. InferX will
reimburse Gallatin for all direct expenses. InferX will also pay Gallatin 3.5%
of its total fees for customary and reasonable internal expenses associated with
provision of these services. At Gallatin’s request, InferX will pay directly for
expenses over $1,000.
4. Billing Procedure and Terms
Gallatin will provide InferX with a Summary of Activities and invoice, typically
about the 5th day, following each month in which it provides services. (Note:
InferX agrees to pay in 21 days or less from the invoice date, or pay 1% per
month interest on unpaid balances of more than 30 days.

 



--------------------------------------------------------------------------------



 



      InferX Corporation / The Gallatin Group Agreement   June 1, 2006 Page 2  
 

5. InferX and B.K Gogia individually agree to undergo presentation training as
provided by The Gallatin Group in connection with the consulting services, and
further agrees to take direction regarding its public affairs counsel.
6. Conflicts of Interest
Gallatin declares that it has no conflicts of interest between work it performs
for existing Gallatin clients and the work contemplated by this Agreement.
Gallatin agrees it will consult with InferX before accepting any future work
that could pose a conflict of interest with the interest of InferX covered in
this agreement.
8. Accuracy and Indemnification
InferX agrees to indemnify, defend and hold harmless Gallatin from and against
any and all losses, claims, suits, damages, expenses or liabilities that are
asserted against Gallatin based upon information, representations, reports, or
data furnished by InferX to the extent such material is furnished or reviewed by
InferX for use by Gallatin.
9. Confidentiality
Gallatin will maintain strict confidentiality concerning information on
presentations, reports or data supplied by InferX for use by Gallatin in the
performance of its responsibilities under this agreement. No information will be
released by Gallatin to any person, except under compulsory process, without
express prior approval of InferX.
10. General Provisions
Each of Gallatin and InferX hereby represent and warrant to the other that they
have the power and authority to execute and deliver this agreement.
This agreement will apply to, be binding in all respects upon, and inure to the
benefit of successors and permitted assigns of each of Gallatin and InferX.
The prevailing party in any action or proceeding relating to this agreement
shall be entitled to recover from the non-prevailing parties, reasonable
attorneys’ fees and other costs incurred with or without trial, in bankruptcy or
on appeal, in addition to any other relief to which such prevailing party may be
entitled.
This agreement shall be executed in one or more counterparts, each of which
shall be deemed the original, but all of which together may be delivered by
facsimile, with the intention that they shall have the same effect as an
original executed counterpart hereof.
(THE GALLATIN GROUP LOGO) [w26390w2639002.gif]

 



--------------------------------------------------------------------------------



 



      InferX Corporation / The Gallatin Group Agreement   June 1, 2006 Page 3  
 

AGREEMENT to TERMS and CONDITIONS:

             
 
  The Gallatin Group                  
 
      Marc Johnson, President   Date
 
           
 
  InferX Corporation                  
 
      B.K. Gogia, Chairman & CEO   Date

(THE GALLATIN GROUP LOGO) [w26390w2639002.gif]

 